Citation Nr: 0621434	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  97-32 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for asthma, also claimed as 
an undiagnosed illness manifested by shortness of breath.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty in the United States Coast 
Guard from June 1971 to June 1975, and the United States Army 
National Guard from December 1990 to January 1992.  He served 
on active duty in the Southwest Asia Theater of operations 
during the Persian Gulf from January to October 1991.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a September 1995 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs Regional 
Office (RO).  During the pendency of the appeal, jurisdiction 
was transferred to the Seattle, Washington RO.  This case was 
previously before the Board in November 2000, at which time 
it was remanded for a hearing before a Veterans Law Judge.  

In June 2001, a hearing was held before a Veterans Law Judge 
(VLJ) at the RO, and in August 2001, the case was remanded 
for additional development.  

In March 2004, the veteran held an additional hearing before 
the undersigned VLJ.  In September 2003, the Board again 
remanded the claim for further development.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran served in the Persian Gulf where he was 
exposed to oil fires and smoke.  

2.  There is competent medical evidence of record which finds 
that it is at least as likely as not that the veteran has 
asthmatic bronchitis that was incurred as a result of 
exposure to environmental toxins or immunizations received 
while serving in Southwest Asia.   



CONCLUSION OF LAW

Bronchial asthma is due to the veteran's active duty service.  
38 U.S.C.A. § 1110, 1131, (West 2002); 38 C.F.R. § 3.303 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable decision in this case, it is 
unnecessary to enter any discussion regarding whether there 
has been full compliance by VA with respect to its duty to 
notify and duty to assist the veteran in connection with this 
claim of service connection.  

The veteran and his representative contend, in essence, that 
service connection is warranted for asthma, also claimed as 
an undiagnosed illness manifested by shortness of breath, 
based on his active service in the Persian Gulf.  The veteran 
maintains that due to his exposure to chemical toxins and 
smoke during the Persian Gulf War, he now suffers from 
asthma.  He maintains that he had no evidence of respiratory 
disorders prior to his service in the Persian Gulf.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §  1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more following such 
service. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. Service 
connection may be granted when the evidence establishes: (1) 
that he or she is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 38 
C.F.R. § 3.317; (3) which became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. There must be objective signs that are perceptible 
to an examining physician and other non-medical indicators 
that are capable of independent verification. There must be a 
minimum of a 6-month period of chronicity. There must be no 
affirmative evidence that relates the undiagnosed illness to 
a cause other than being in the Southwest Asia Theater of 
operations during the Persian Gulf War. 38 U.S.C.A. § 1117; 
38 C.F.R. 3.317.

If signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian Gulf 
War presumption of service connection does not apply. 
VAOPGCPREC 8-98. The Board notes that the Persian Gulf War 
provisions of 38 U.S.C.A. § 1117 were amended, effective 
March 1, 2002. In pertinent part, the new law provides that, 
in addition to chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.

The Board is aware that the veteran had claimed asthma, also 
claimed as an undiagnosed illness manifested by shortness of 
breath, as an undiagnosed illness related to his period of 
service in the Persian Gulf.  The veteran, however, is 
entitled to have his claim for service connection considered 
under all available legal theories.  Accordingly, because the 
Board finds that there is sufficient and competent medical 
evidence of record so as to service connect the veteran's 
claim on a direct basis, it need not review this matter under 
VA's provisions for service connection of undiagnosed 
illnesses.  

In the evidence of record, service medical records are devoid 
of findings, treatment, or diagnosis for asthma.  It is 
important to note, however, the veteran's medical records 
from December 1990 to January 1992 are not of record and can 
not be located.  

In August 1994, the veteran was seen by VA complaining of 
shortness of breath and dyspnea on  exertion.  It was noted 
that he was a Desert Storm participant who had no previous 
history of asthma.  He was referred to the pulmonary clinic.  

The veteran underwent a VA examination in November 1994.  He 
related that he was exposed to oil fire and smoke while 
serving in the Persian Gulf.  It was noted that the veteran 
was not a smoker or drinker, he did have dyspnea on exertion 
and generalized fatigability since his time in the Persian 
Gulf, he was found to have good health habits and had no 
diagnosed pulmonary disease to date.  In a July 1997 VA 
examination, he continued to relate that he had an episode of 
bronchitis while in the Gulf, he continued to complain of 
dyspnea on exertion and shortness of breath, and it was noted 
that pulmonary function tests performed by VA found him to 
have mild asthma for which he used an albuterol inhaler every 
other day.  The assessment was reactive airway 
disease/asthma, primarily precipitated by exertion and 
exercise.  

The veteran testified at a personal hearing in June 1998, a 
VA videoconference hearing in March 2004, and another VA 
videoconference hearing before the undersigned in March 2004.  
All of the veteran's testimony was consistently the same and 
indicated that he was treated on one occasion for bronchitis 
while serving in the Gulf; that he was exposed to smoke and 
oil fires during his service in the Persian Gulf; that he has 
suffered with shortness of breath, dyspnea on exertion, and 
required the use of an inhaler since that time; and has now 
been diagnosed with asthma, which he attributes to his 
service in the Persian Gulf.  

The veteran has had several VA examinations and has been 
treated on an outpatient basis by VA with relatively 
consistent diagnoses.  His diagnoses from the 1990's to date 
have been asthma, exercise induced asthma by history, and 
reactive airway disease.  

Pursuant to the Board's most recent remand in August 2004, VA 
requested a claims file review of all of the evidence of 
record with an opinion to be provided by the VA examiner as 
to the etiology of the veteran's pulmonary disorder.  The 
examiner related that the veteran's history showed he was 
exposed to oil fires, SCUD missile attacks, and smoke during 
his service in the Persian Gulf.  He was also given shots 
prior to deployment for anthrax and given pyridostigmine 
bromide.  Prior to deployment into the Persian Gulf area, he 
never had asthma, hay fever, or seasonal hay fever.  The 
medical evidence of record showed no family history of asthma 
or asthma prior to service.  He had no history of frequent 
attacks of bronchitis or congestive heart failure, nor was he 
a smoker.  Since his return from the Persian Gulf, he started 
having asthma problems, was required to leave employment 
because it aggravated his asthma, began use of Albuterol and 
bronchodilators, and had been treated for wheezing on forced 
breathing.  The VA examiner indicated that although the 
veteran's history since his return has included exercise 
induced asthma, at other times he was using bronchodilators 
and Azmacort but not more during exercise or any physical 
exertion requirements.  The examiner opined that the veteran 
has asthmatic bronchitis which is at least as likely as not 
incurred as a result of his period of active duty in the 
Southwest Asia Theater of Operations during Operation Desert 
Shield/Desert Storm.  The examiner indicated that the service 
exposure could be environmental toxins or the immunizations 
that he received while in the Southwest, or both.  

Based on the review of the medical evidence of record, the 
veteran's testimony during personal hearing and 
videoconference hearings, and of most import, the most recent 
VA medical opinion which was based on a full and entire 
review of the claims folder, all reasonable doubt is resolved 
in the veteran's favor and service connection is warranted 
for bronchial asthma.   





	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bronchial asthma is granted.  






	                        
____________________________________________
	K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


